           Case 2:19-cv-01050-JAM-AC Document 1 Filed 06/09/19 Page 1 of 32


1    Patrick H. Dwyer, SBN 137743
     P.O. Box 1705, Penn Valley, CA 95946
2    Tel: (530) 432-5407; Fax: (530) 432-9122
     Email: pdwyer@pdwyerlaw.com
3    Attorney for Plaintiff Sonya Cheyenne Cavender
4                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF CALIFORNIA
5
6     Sonya Cheyenne Cavender, an
7     individual,                                 CASE NO.: 2:19-CV-
8        Plaintiff

9             v.                                  COMPLAINT FOR INDIVIDUAL,
      Nevada County, California, a county         SUPERVISORY, AND MUNICIPAL
10
                                                  VIOLATIONS OF 42 U.S.C. §1983;
         government and operator of the           STATE LAW CLAIMS FOR
11
      Nevada County Sheriff’s Department;         INTENTIONAL INFLICTION OF PAIN
12                                                AND INTENTIONAL INFLICTION OF
         and the following persons both as        EMOTIONAL DISTRESS,
13
         individuals and in their capacity as     NEGLIGENCE, VIOLATIONS OF
14                                                CALIFORNIA CIVIL CODE §52,
         officials, employees or contractors of   RESPONDEAT SUPERIOR LIABILITY
15                                                AND MEDICAL MALPRACTICE
         Nevada County:
16    Sheriff Keith Royal;
17    Officer Ryan Stanley;
                                                  JURY TRIAL DEMANDED
18    Officer Shannon Malloy; and
19    Does 1-10;

20      And

21    Correctional Medical Group
        Companies, Inc.; and its personnel
22
      Rhonna Tindall; and
23
      Amanda Tirpack; and
24
      Does 11 through 20;
25
         Defendants.
26
27
28
           Case 2:19-cv-01050-JAM-AC Document 1 Filed 06/09/19 Page 2 of 32


1
                                             I.
2                                      INTRODUCTION
3          This is a civil rights action arising out of the deliberate indifference to the
4    serious medical condition of Plaintiff Sonya Cheyenne Cavender by Nevada County
5    Sheriff’s Department (“NCSD”) and Correctional Medical Group Companies, Inc.
6    (“CMGC”) and its personnel. Plaintiff, who suffered a life threatening stroke while
7    an inmate at the Nevada County jail, was denied medical treatment for many hours
8    until she was almost dead. Fortunately, emergency medical personnel from the
9    local hospital, Sierra Nevada Memorial Hospital, arrived just in time. Plaintiff was
10   transported by ambulance to the hospital where her condition was partially
11   stabilized. She was then airlifted to UC Davis Medical Center in Sacramento,
12   California where she was treated for a life threatening stroke and consequential
13   pulmonary edema, heart failure and related medical problems.
14                                         II.
                                JURISDICTION AND VENUE
15
     1.    Jurisdiction over the federal causes of action under Title 42 U.S.C. §1983 are
16
     proper in this Court under 28 U.S.C. §1331. Pendant Jurisdiction over the state
17
     causes of action is proper under Title 28 U.S.C. §1367(a) and Title 28 U.S.C.
18
     §1343(a)(3).
19
     2.    Venue is proper in this Court under 28 U.S.C. §1391(b) because all of the
20
     defendants reside, and the acts complained of occurred, within the territorial
21
     boundaries of this United States District Court.
22
     3.    Intra-district venue is proper in the Sacramento Division of this Court under
23
     Local Rule 120(d) because the acts and omissions that are the basis of this
24
     complaint occurred within Nevada County.
25
26
27
28                                              2
              Case 2:19-cv-01050-JAM-AC Document 1 Filed 06/09/19 Page 3 of 32


1                                             III.
                                            PARTIES
2
     4.       Plaintiff Sonya Cheyenne Cavender (“Cavender”) was a single female, age 28
3
     at the time of the events alleged in this Complaint. As of the date of filing of this
4
     Complaint, Plaintiff Cavender resides at 10340 Missouri Bar Road, Nevada City,
5
     CA 95959.
6
     5.       Defendant Nevada County, California, established and operates the Nevada
7
     County Sheriff’s Department (“NCSD”) which is responsible for the staffing and
8
     operation of the Jail at 925 Maidu Ave, Nevada City, CA 95959 (“Jail”, aka Wayne
9
     Brown Correctional Facility). Plaintiff is informed and believes, and on that basis
10
     alleges, that the NCSD contracts with California Forensic Medical Group, Inc. to
11
     provide medical care to the inmates at the Jail.
12
     6.       Defendant Keith Royal (“Royal”) was the Sheriff and in command of the
13
     NCSD at the time of the incidents alleged below.
14
     7.       Defendant Officer Ryan Stanley (“Stanley”) was employed by the NCSD and
15
     Plaintiff is informed and believes, and on that basis alleges, that Stanley was
16
     working as the commanding officer at the Jail at the time of the events alleged
17
     below.
18
     8.       Defendant Officer Shannon Malloy (“Malloy”) was employed by the NCSD
19
     and Plaintiff is informed and believes, and on that basis alleges, that Malloy was
20
     working as a correctional officer at the Jail at the time of the events alleged below.
21
     9.       Defendant Correctional Medical Group Companies, Inc. is a Delaware
22
     corporation qualified to do business in California (Corporation No. C3521984) with
23
     its principal executive office located at 3911 Sorrento Valley Boulevard, Suite 130,
24
     San Diego, CA 92121, and its principal business office at 2511 Garden Road, Suite
25
     A160, Monterey, CA 93940. Plaintiff is informed and believes, and on that basis
26
     alleges, that Correctional Medical Group Companies, Inc. either owns and/or
27
28                                              3
           Case 2:19-cv-01050-JAM-AC Document 1 Filed 06/09/19 Page 4 of 32


1    controls a business in California named California Forensic Medical Group, Inc. or
2    CFMG, Inc. (Corporation No. C1054341 FTB suspended), such that these two
3    corporate entities are the alter ego of each other (collectively “CMGC”). Plaintiff is
4    further informed and believes, and on that basis alleges, that Defendant Nevada
5    County has had a contract with CMGC (or its alter ego CFMG) to provide medical
6    services for detainees and inmates at the Jail at all relevant times to this
7    Complaint.
8    10.   Plaintiff is informed and believes, and on that basis alleges, that Defendant
9    Rhonna Tindall (“Tindall”) was employed by CMGC as a nurse with responsibility
10   at the Jail for medical examination and care of inmates at the Jail.
11   11.   Plaintiff is informed and believes, and on that basis alleges, that Defendant
12   Amanda Tirpack (“Tirpack”) was employed by CMGC as a physician assistant with
13   responsibility at the Jail for medical examination and care of inmates and
14   supervision of nurses at the Jail.
15   12.   The true names and capacities of defendants sued herein as Does 1-20,
16   inclusive, whether individual, corporate, or otherwise are unknown to Plaintiff who,
17   therefore sues such defendants by such fictitious names. When their true names
18   and capacities are ascertained, Plaintiff will amend this complaint by asserting
19   their true names and capacities herein. Plaintiff is informed, believes and thereon
20   alleges, that at all times herein mentioned, all defendants, including Does 1
21   through 20, inclusive: (i) are qualified to do business in California, and/or did, in
22   fact, do business in California; (ii) jointly perpetrated the acts herein with their
23   co-defendants; (iii) were the successors in interest to, or agents, alter egos,
24   principals, co-tenants, partners, joint venturers, or co-conspirators of their
25   co-defendants in doing the things herein alleged; and/or (iv) were acting within the
26   scope of their authority or in furtherance of a common scheme or design with the
27
28                                               4
           Case 2:19-cv-01050-JAM-AC Document 1 Filed 06/09/19 Page 5 of 32


1    knowledge, permission, consent or ratification of their co-defendants in doing the
2    things herein alleged, and therefore are liable, jointly and severally, for all damages
3    and other relief or remedies sought by complainants in this action.
4                                       IV.
                               BACKGROUND ALLEGATIONS
5
                       Duties of Nevada County, the NCSD, and CMGC
6
     13.   Defendant Nevada County and the NCSD are obligated to have policies,
7
     practices, and procedures to provide timely and effective response to the medical
8
     needs of inmates (“PPPs”).
9
     14.   Defendant Nevada County and the NCSD are obligated to adequately train
10
     their deputy sheriffs and other correctional officers in the timely and effective
11
     response to the medical needs of inmates.
12
     15.   Defendant Nevada County and the NCSD are obligated to adequately
13
     supervise their deputy sheriffs and correctional officers to verify the effectiveness
14
     and enforcement of the PPPs and training in the timely and effective response to
15
     the medical needs of detainees and inmates.
16
     16.   Defendant Nevada County and the NCSD are obligated to have an adequate
17
     and effective “Chain of Command” so that when incidents involving the inadequate
18
     provision of medical services occur, NCSD supervisory/management personnel are
19
     fully informed so that timely corrective action can be taken.
20
     17.   Defendant Nevada County and NCSD personnel are obligated to prepare
21
     complete and truthful incident reports about the provision of effective medical care
22
     for a detainee or inmate that has sustained a serious injury.
23
     18.   Defendant CMGC, as a contractor to Defendant Nevada County for medical
24
     services for all detainees and inmates at the Jail, is a state actor performing this
25
     traditionally governmental function. Consequently, CMGC is obligated to either
26
     follow the PPPs adopted by Defendants Nevada County and the NCSD for providing
27
28                                               5
             Case 2:19-cv-01050-JAM-AC Document 1 Filed 06/09/19 Page 6 of 32


1    medical services and/or to have its own comparable policies, practices, and
2    procedures for medical services that meet the same constitutional standards.
3    19.     The obligations and duties set forth in paragraphs 13 to 18 will hereafter be
4    collectively referred to as the “Supervisory Duties”.
5    20.     The personnel employed by Defendant CMGC to perform its medical services
6    at the Jail are state actors performing this traditional governmental function.
7    Consequently, CMGC personnel are obligated to perform their medical service
8    duties in a manner that meets constitutional standards.
9    21.     Defendant Nevada County and the NCSD maintain a video surveillance
10   system at the Jail (“VSS”). Plaintiff is informed and believes, and on that basis
11   alleges, that the VSS was installed, in part, to verify that the PPPs are being
12   followed, that training has been adequate, and that supervisors are monitoring the
13   conduct of deputies and correctional officers in the provision of timely and effective
14   medical response for all inmates. Plaintiff is further informed and believes, and on
15   that basis alleges, that the VSS also provides a ready means for the NCSD to
16   investigate and prepare incident reports about the provision of medical care at the
17   Jail.
18                            The Failure to Provide Medical Care
19   22.     At approximately 7:30 pm on June 20, 2018, Plaintiff went out for recreation
20   yard time at the Jail. Plaintiff was outside for only a few minutes when she started
21   feeling "odd" and somewhat disoriented. Plaintiff rang the buzzer to come back in.
22   However, Plaintiff became more disoriented and started having trouble swallowing
23   and became weak on her right side. Plaintiff’s cell mate, Heather Cusato, helped
24   Plaintiff to a chair in the day room because Plaintiff needed her assistance to walk.
25   23.     The commanding officer, Ryan Stanley, was contacted about Plaintiff’s
26   medical situation. Officer Doe 1 came to check on Plaintiff and called the nurse to
27
28                                              6
           Case 2:19-cv-01050-JAM-AC Document 1 Filed 06/09/19 Page 7 of 32


1    also come. Heather Cusato went back out to the recreation yard. A female nurse
2    responded and Plaintiff is informed and believes, and on that basis alleges, that the
3    responding nurse was Tindall. Plaintiff told Tindall about her symptoms of feeling
4    “odd”, disoriented, and increasingly feeling weak. Plaintiff recalls that Tindall
5    checked her blood pressure and found that it was high. Plaintiff further recalls that
6    Tindall said it was because Plaintiff was stressing herself out and that she just
7    needed to calm down. Plaintiff told her that she was not physically well and
8    Plaintiff asked to go to the emergency room. Tindall was overtly dismissive and
9    indifferent to Plaintiff’s symptoms and sent Plaintiff back to her dorm.
10   24.   By about 9:30 pm, Plaintiff was feeling much worse. Plaintiff could no longer
11   stand because she could not maintain her balance and Plaintiff felt weakness on her
12   right side. Heather Cusato and the other women in the pod called the nurse.
13   Commanding officer Ryan Stanley was contacted and he had medical come to
14   Plaintiff’s dorm. Nurse Tindall and Officer Doe 1 responded. Plaintiff told them
15   that she was very disoriented, very weak on the right side, and unable to stand up.
16   Tindall told Plaintiff to elevate her legs and gave her Excedrin and Benadryl with
17   Gatorade. Tindall asked Heather Cusato and Plaintiff’s other roommates to watch
18   Plaintiff and then left the dorm. Tindall and Officer Doe 1 were overtly indifferent
19   and dismissive of Plaintiff in their actions and tone of voice.
20   25.   Plaintiff estimates that by about 11:00 pm her symptoms were very severe:
21   she was very disoriented, she had trouble swallowing, the right side of her body was
22   numb, sweaty and then hot & cold, there was a "pins and needle" type pain over
23   much of her body, and she had a "shooting" pain in her right eye. Plaintiff could not
24   stand up and her roommates again called for medical. Officers Malloy and Doe 1
25   came into her room and Plaintiff explained her condition. The Officers acted with
26   indifference, so Plaintiff then screamed at Malloy and Doe 1 that they needed to call
27
28                                              7
            Case 2:19-cv-01050-JAM-AC Document 1 Filed 06/09/19 Page 8 of 32


1    an ambulance. The officers remained dismissive and indifferent, saying that
2    Plaintiff probably just had a migraine. By this time, Plaintiff could feel her eyes
3    rapidly going back and forth. Officers Malloy and Doe 1 reluctantly called medical.
4    26.    Plaintiff’s dorm mate, Heather Cusato, carried Plaintiff out into the hallway
5    outside the dorm room and placed Plaintiff in a chair. Heather Cusato and Officers
6    Malloy and Doe 1 had to hold Plaintiff upright in the chair because Plaintiff had no
7    strength on her right side. Nurse Tindall came and, without doing an exam, said
8    just "keep an eye on her". Tindall’s tone made it very clear that she did not take
9    Plaintiff’s symptoms seriously and she continued to be indifferent to Plaintiff’s
10   condition.
11   27.    Officers Malloy and Doe 1 also continued to act dismissive and indifferent.
12   They put Plaintiff into a wheelchair and took her to the booking area and again told
13   Plaintiff there was no medical emergency. Officers Malloy and Doe 1 picked
14   Plaintiff up out of the wheelchair and put her into a holding cell where they laid her
15   on a pad on the floor.
16   28.    Plaintiff is informed and believes, and on that basis alleges, that Officers Doe
17   1 and Malloy checked on Plaintiff about every 15-20 minutes. Each time Plaintiff
18   saw the officers, she told them to call an ambulance. Officers Malloy and Doe 1
19   tried to get Plaintiff to give a urine sample. However, Plaintiff was too weak and
20   Officers Doe 1 and Malloy had to lift her onto the toilet and back onto the pad on
21   the floor of the cell.
22   29.     By around 1 am on June 21, 2018, Plaintiff realized that she might die if she
23   did not get taken to a hospital emergency room. Plaintiff decided to try complaining
24   of chest pain and shortness of breath to get medical attention. Plaintiff believes
25   that her telling these symptoms to Officers Malloy and Doe 1 finally convinced them
26   that Plaintiff might be seriously ill and they called for outside medical attention.
27
28                                              8
           Case 2:19-cv-01050-JAM-AC Document 1 Filed 06/09/19 Page 9 of 32


1    About 1:30 am, two EMTs from an ambulance came into the cell where Plaintiff lay.
2    They hooked Plaintiff up to various monitors and when they saw the readings they
3    said they had to get Plaintiff to the emergency room immediately. The EMTs asked
4    if Plaintiff could stand and try to walk, but Plaintiff could not, so the EMTs placed
5    her on a gurney. The EMTs then took Plaintiff by ambulance to Sierra Nevada
6    Memorial Hospital (“Hospital”).
7    30.   At the Hospital, Plaintiff was given a CAT scan and the blood clot in her
8    brain was located. Plaintiff also had pulmonary edema and congestive heart failure
9    as a result of the untreated stroke. The doctors at Sierra Nevada were unable to
10   treat and/or stabilize her condition sufficiently, so Plaintiff was transferred to UC
11   Davis Medical Center by helicopter around 5 to 6:00 am. Fortunately, Plaintiff
12   survived, but she has endured, and continues to endure, a variety of permanent
13   physical, mental and psychological injuries that would have been avoided by timely
14   and appropriate medical care at the Jail.
15                                        The Cover Up
16   31.   Plaintiff is informed and believes, and on that basis alleges, that at all
17   relevant times Defendants Royal, Stanley, and Does 6-10 had full access to the
18   information about the foregoing medical incident, including full access to the VSS.
19   In addition, as alleged in paragraphs 23-24, CO Stanley had been directly contacted
20   by Plaintiff and Plaintiff’s dorm mates about Plaintiff’s serious medical condition.
21   Plaintiff is further informed and believes, and on that basis alleges, that despite the
22   obvious fact that the VSS shows the serious nature of Plaintiff’s medical condition
23   for a period of hours, Defendants Royal, Stanley, and Does 6-10 failed to adequately
24   and properly perform their Supervisory Duties, failed to order appropriate medical
25   care for Plaintiff, failed to prepare an accurate incident report about Plaintiff’s
26   medical emergency, and failed to conduct an independent investigation of the
27
28                                               9
           Case 2:19-cv-01050-JAM-AC Document 1 Filed 06/09/19 Page 10 of 32


1    response to Plaintiff’s medical emergency.

2                              The Timely Filing of a Tort Claim

3    32.   On or about November 12, 2018, Plaintiff filed a claim against Nevada

4    County for the injuries she suffered as described in paragraphs 22-31. A true and

5    correct copy of this tort claim is attached hereto as Exhibit 1A.

6    33.   On or about December 19, 2018, Nevada County served by mail a letter of

7    rejection of Plaintiff’s claim dated November 12, 2018. A true and correct copy of

8    this rejection is attached hereto as Exhibit 1B.

9
                                               V.
10                                       FEDERAL CLAIMS

11                                FIRST CAUSE OF ACTION

12                         Defendants Stanley, Malloy, and Does 1-5

13                     Individual Liability for Violation of Plaintiff’‘s
                Constitutional Rights Under 42 U.S.C. §1983: Deliberate and
14               Callous Disregard for Plaintiff’‘s Emergency Medical Needs

15   34.   Plaintiff hereby incorporates by reference paragraphs 1 through 33, inclusive,

16   as though set forth fully herein.

17   35.   Defendants Stanley, Malloy, and Does 1-5 were aware of Plaintiff’s need for

18   emergency medical care as alleged in paragraphs 22-30. However, these defendants

19   deliberately and callously disregarded Plaintiff’s emergency medical needs in

20   violation of the Fourth, Eighth and Fourteenth Amendments to the U.S.

21   Constitution.

22   36.   The foregoing conduct of Defendants Stanley, Malloy, and Does 1-5 were acts

23   and omissions under the color of state law that was the direct and proximate cause

24   of the violation of the constitutional rights of Plaintiff Cavender.

25   37.   As a direct and proximate result of the wrongful conduct of Defendants

26   Stanley, Malloy, and Does 1-5 as set forth above, Plaintiff Cavender has sustained

27   general damages in excess of $2,000,000 (as of the time of filing of this complaint),

28                                              10
           Case 2:19-cv-01050-JAM-AC Document 1 Filed 06/09/19 Page 11 of 32


1    according to proof, including, but not limited to: (a) the serious physical pain and

2    suffering from unnecessary injuries to her body; (b) the severe emotional and

3    mental distress caused by the failure to provide timely medical care, including

4    feelings of helplessness, anxiety, humiliation, and the loss of a sense of security,

5    dignity, and pride; (c) the cost of medical treatment; (d) cost of medical transport

6    (e.g., helicopter and ambulance); (e) compensation for Plaintiff’s long-term physical

7    disability that is the result of the injuries to Plaintiff’s body from the delayed

8    provision of medical care; (f) the cost of emotional, psychological, and physical

9    therapy; and (g) the loss of future income due to permanent physical disability.

10   38.   As a direct and proximate result of the foregoing conduct of Defendants

11   Stanley, Malloy, and Does 1-5, Plaintiff Cavender has been forced to file this action

12   under 42 U.S.C. §1983, and is entitled to recover her attorneys fees and costs under

13   42 U.S.C. §1988.

14   39.   The foregoing acts and omissions of Defendants Stanley, Malloy, and Does 1-

15   5 were committed with unbridled malice that was despicable and done with

16   intentional disregard for Plaintiff Cavender’s physical and mental person. As a

17   result, punitive damages should be awarded against Defendants Stanley, Malloy,

18   and Does 1-5.

19                               SECOND CAUSE OF ACTION

20                   Defendants Sheriff Keith Royal, Stanley, and Does 6-10

21                           Failure to Perform Supervisory Duties
                                  Required by 42 U.S.C. §1983
22
     40.    Plaintiff hereby incorporates by reference paragraphs 1 through 33,
23
     inclusive, as though set forth fully herein.
24
     41.   Defendants Royal, Stanley, and Does 6-10 are Nevada County and/or NCSD
25
     employees or contractors that at all relevant times alleged herein, had
26
     responsibility for performing the Supervisory Duties as alleged in paragraphs 13-
27
28                                              11
           Case 2:19-cv-01050-JAM-AC Document 1 Filed 06/09/19 Page 12 of 32


1    18, including the supervision of Defendants Malloy and Does 1-5.

2    42.    At all relevant times, Defendants Royal, Stanley, and Does 6-10 had all

3    necessary means and opportunity for performing the Supervisory Duties.

4    43.    Defendants Royal, Stanley, and Does 6-10 failed, in whole or in part, to

5    perform their Supervisory Duties. As a direct consequence of such failure, Plaintiff

6    was denied timely medical services for her serious medical emergency which is a

7    violation of her rights under the Fourth, Eighth and Fourteenth Amendments to the

8    U.S. Constitution.

9    44.    The foregoing conduct of Defendants Royal, Stanley, and Does 6-10 were acts

10   and omissions under the color of state law that was the direct and proximate cause

11   of the violation of the constitutional rights of Plaintiff Cavender.

12   45.    As a direct and proximate result of the wrongful conduct of Defendants

13   Royal, Stanley, and Does 6-10 as set forth above, Plaintiff Cavender has sustained

14   general damages in excess of $2,000,000 (as of the time of filing of this complaint),

15   according to proof, including, but not limited to: (a) the serious physical pain and

16   suffering from unnecessary injuries to her body; (b) the severe emotional and

17   mental distress caused by the failure to provide timely medical care, including

18   feelings of helplessness, anxiety, humiliation, and the loss of a sense of security,

19   dignity, and pride; (c) the cost of medical treatment; (d) compensation for Plaintiff’s

20   long-term physical disability that is the result of the injuries to Plaintiff’s body from

21   the delayed provision of medical care; (e) the cost of emotional, psychological, and

22   physical therapy; and (f) the loss of future income due to permanent physical

23   disability.

24   46.    As a direct and proximate result of the foregoing conduct of Defendants

25   Royal, Stanley, and Does 6-10, Plaintiff Cavender has been forced to file this action

26   under 42 U.S.C. §1983, and is entitled to recover her attorneys fees and costs under

27   42 U.S.C. §1988.

28                                              12
           Case 2:19-cv-01050-JAM-AC Document 1 Filed 06/09/19 Page 13 of 32


1    47.   The foregoing acts and omissions of Defendants Royal, Stanley, and Does 6-

2    10 were committed with unbridled malice that was despicable and done with

3    intentional disregard for Plaintiff Cavender’s physical and mental person. As a

4    result, punitive damages should be awarded against Defendants Royal, Stanley,

5    and Does 6-10.

6                                THIRD CAUSE OF ACTION

7                                Defendant Sheriff Keith Royal

8               Supervisory Liability In His Official Capacity as Required by
                 42 U.S.C. §1983: Failure to Lawfully Administer the Jail
9
     48.    Plaintiff hereby incorporates by reference paragraphs 1 through 33,
10
     inclusive, as though set forth fully herein.
11
     49.   Defendant Royal, as Sheriff, was responsible for the adoption and
12
     enforcement of the PPPs at the Jail as set forth in paragraphs 13-18. Defendant
13
     Keith Royal, as Sheriff, was further responsible for the creation of a chain of
14
     command that enforces such PPPs and that promptly and accurately records and
15
     then reports accurate information about the provision of timely medical care up the
16
     chain of command.
17
     50.   Plaintiff is informed and believes, and on that basis alleges, that Defendant
18
     Royal, as Sheriff, failed to adopt and/or failed to enforce PPPs as set forth in
19
     paragraphs 13-18. Plaintiff is further informed and believes, and on that basis
20
     alleges, that Defendant Royal, as Sheriff, failed to properly train and monitor
21
     NCSD personnel in the application of the PPPs that did exist for the provision of
22
     timely medical care to detainees and inmates as set forth in paragraphs 13-18.
23
     51.   Defendant Royal, as Sheriff, failed, in whole or in part, to establish an
24
     appropriate chain of command for the enforcement of the PPPs and/or to otherwise
25
     perform his Supervisory Duties as set forth in paragraphs 13-18. As a direct
26
     consequence of such failure, Plaintiff was denied timely medical services for the
27
28                                              13
           Case 2:19-cv-01050-JAM-AC Document 1 Filed 06/09/19 Page 14 of 32


1    medical emergency that she suffered at the Jail.
2    52.   The foregoing conduct of Defendant Royal, as Sheriff, constituted acts and
3    omissions under the color of state law that was the direct and proximate cause of
4    the violation of the constitutional rights of Plaintiff Cavender.
5    53.   As a direct and proximate result of the wrongful conduct of Defendant Royal
6    as set forth above, Plaintiff Cavender has sustained general damages in excess of
7    $2,000,000 (as of the time of filing of this complaint), according to proof, including,
8    but not limited to: (a) the serious physical pain and suffering from unnecessary
9    injuries to her body; (b) the severe emotional and mental distress caused by the
10   failure to provide timely medical care, including feelings of helplessness, anxiety,
11   humiliation, and the loss of a sense of security, dignity, and pride; (c) the cost of
12   medical treatment; (d) compensation for Plaintiff’s long-term physical disability
13   that is the result of the injuries to Plaintiff’s body from the delayed provision of
14   medical care; (e) the cost of emotional, psychological, and physical therapy; and (f)
15   the loss of future income due to permanent physical disability.
16   54.   As a direct and proximate result of the foregoing conduct of Defendant Royal,
17   as Sheriff, Plaintiff Cavender has been forced to file this action under 42 U.S.C.
18   §1983, and is entitled to recover her attorneys fees and costs under 42 U.S.C. §1988.
19   55.   The foregoing acts and omissions of Defendant Royal, as Sheriff, were
20   committed with unbridled malice that was despicable and done with intentional
21   disregard for Plaintiff Cavender’s physical and mental person. As a result, punitive
22   damages should be awarded against Defendant Royal.
23
24
25
26
27
28                                              14
           Case 2:19-cv-01050-JAM-AC Document 1 Filed 06/09/19 Page 15 of 32


1                               FOURTH CAUSE OF ACTION
2                                  Defendant Nevada County
3                       Municipal Liability for Violation of Plaintiff’‘s
                   Constitutional Rights Under 42 U.S.C. §1983: Deliberate
4                     and Callous Disregard of Inmate Medical Needs
5    56.   Plaintiff hereby incorporates by reference paragraphs 1 through 33, inclusive,
6    as though set forth fully herein.
7    57.   Defendant Nevada County has failed to adequately establish policies and
8    procedures regarding the timely and effective provision of medical services for
9    inmates that are adequate for protecting the rights of inmates to medical care.
10   58.   Defendant Nevada County has failed to adequately train its personnel
11   regarding the timely and effective provision of medical care for inmates.
12   59.   Defendant Nevada County has failed to adequately monitor or enforce
13   policies and procedures for the timely and effective provision of medical care for
14   inmates.
15   60.   Defendant Nevada County has failed to adequately supervise its personnel
16   regarding the timely and effective provision of medical care for inmates.
17   61.   Plaintiff is aware of other instances of deliberate and callous indifference by
18   Defendant Nevada County to the medical needs of other inmates, including the
19   legal action filed in the Federal District Court, Eastern District of California, by
20   Christopher Howie on or about December 5, 2018, case no. 2:18-CV-3146 and the
21   legal action filed in the Federal District Court, Eastern District of California, by
22   John David Peterson on or about May 24, 2019, case no. 2:19-CV-0949-JAM-EFB.
23   The deliberate and callous indifference experienced by Plaintiff, Mr. Howie, and Mr.
24   Peterson demonstrates a persistent pattern of wrongful conduct by Defendant
25   Nevada County.
26   62.   It was known and/or obvious to Defendant Nevada County that the acts and
27
28                                             15
           Case 2:19-cv-01050-JAM-AC Document 1 Filed 06/09/19 Page 16 of 32


1    omissions described in paragraphs 57-61 would be likely to cause serious violation
2    of the constitutional rights of inmates to timely and effective medical care.
3    63.    The acts and omissions in paragraphs 57-61 were done under the color of
4    state law and they were the direct and proximate cause of the violation of the
5    constitutional rights of Plaintiff. These acts and omissions continued for at least a
6    year prior to the institution of this action and Plaintiff is informed and believes, and
7    on that basis alleges, that these acts and omissions continue until the present time.
8    As a consequence, Defendant Nevada County’s acts and omissions in paragraphs
9    57-61 constitute deliberate indifference to, and a callous disregard for, the
10   constitutional rights of inmates in the Nevada County Jail.
11   64.    As a direct and proximate result of the wrongful acts and omissions of
12   Defendant Nevada County as set forth above, Plaintiff has sustained general
13   damages in excess of $2,000,000 (as of the time of filing of this complaint),
14   according to proof, including, but not limited to: (a) the serious physical pain and
15   suffering from unnecessary injuries to her body; (b) the severe emotional and
16   mental distress caused by the failure to provide timely medical care, including
17   feelings of helplessness, anxiety, humiliation, and the loss of a sense of security,
18   dignity, and pride; (c) the cost of medical treatment; (d) compensation for Plaintiff’s
19   long-term physical disability that is the result of the injuries to Plaintiff’s body from
20   the delayed provision of medical care; (e) the cost of emotional, psychological, and
21   physical therapy; and (f) the loss of future income due to permanent physical
22   disability.
23   65.    As a direct and proximate result of the foregoing conduct of Defendant
24   Nevada County, Plaintiff has been forced to file this action under 42 U.S.C. §1983,
25   and is entitled to recover her attorneys fees and costs under 42 U.S.C. §1988.
26
27
28                                              16
           Case 2:19-cv-01050-JAM-AC Document 1 Filed 06/09/19 Page 17 of 32


1                                 FIFTH CAUSE OF ACTION
2                        Defendants Tindall, Tirpack, and Does 11-20
3               Individual Liability for Violation of Plaintiff’‘s Constitutional
             Rights Under 42 U.S.C. §1983: Deliberate and Callous Disregard for
4                                 Plaintiff’‘s Medical Needs
5    66.   Plaintiff hereby incorporates by reference paragraphs 1 through 33, inclusive,
6    as though set forth fully herein.
7    67.   Defendants Tindall, Tirpack, and Does 11-20 became aware of Plaintiff’s
8    medical problem and her need for timely medical care as alleged in paragraphs 22-
9    30. However, Defendants Tindall, Tirpack, and Does 11-20 deliberately and
10   callously disregarded Plaintiff’s medical needs, thereby denying Plaintiff her
11   constitutional right to timely and effective medical care under the Fourth, Eighth
12   and Fourteenth Amendments to the U.S. Constitution.
13   68.   The foregoing conduct of Defendants Tindall, Tirpack, and Does 11-20 were
14   acts and omissions under the color of state law that were the direct and proximate
15   cause of the violation of the constitutional rights of Plaintiff Cavender.
16   69.   As a direct and proximate result of the wrongful conduct of Defendants
17   Tindall, Tirpack, and Does 11-20 as set forth above, Plaintiff Cavender has
18   sustained general damages in excess of $2,000,000 (as of the time of filing of this
19   complaint), according to proof, including, but not limited to: (a) the serious physical
20   pain and suffering from unnecessary injuries to her body; (b) the severe emotional
21   and mental distress caused by the failure to provide timely medical care, including
22   feelings of helplessness, anxiety, humiliation, and the loss of a sense of security,
23   dignity, and pride; (c) the cost of medical treatment; (d) compensation for Plaintiff’s
24   long-term physical disability that is the result of the injuries to Plaintiff’s body from
25   the delayed provision of medical care; (e) the cost of emotional, psychological, and
26   physical therapy; and (f) the loss of future income due to permanent physical
27
28                                              17
           Case 2:19-cv-01050-JAM-AC Document 1 Filed 06/09/19 Page 18 of 32


1    disability.
2    70.    As a direct and proximate result of the foregoing conduct of Defendants
3    Tindall, Tirpack, and Does 11-20, Plaintiff has been forced to file this action under
4    42 U.S.C. §1983, and is entitled to recover her attorneys fees and costs under 42
5    U.S.C. §1988.
6    71.    The foregoing acts and omissions of Defendants Tindall, Tirpack, and Does
7    11-20 were committed with unbridled malice that was despicable and done with
8    intentional disregard for Plaintiff Cavender’s physical and mental person. As a
9    result, punitive damages should be awarded against Defendants Tindall, Tirpack,
10   and Does 11 through 20.
11                                 SIXTH CAUSE OF ACTION
12                   Defendant Correctional Medical Group Companies, Inc.
13                 Municipal Liability for Violation of Plaintiff’‘s Constitutional
                     Rights Under 42 U.S.C. §1983: Deliberate and Callous
14                             Disregard of Inmate Medical Needs
15   72.    Plaintiff hereby incorporates by reference paragraphs 1 through 33, inclusive,
16   as though set forth fully herein.
17   73.    Defendant CMGC has failed to either follow the PPPs adopted by Defendants
18   Nevada County and NCSD and/or failed to establish and follow its own comparable
19   policies, practices and procedures for the timely and effective provision of medical
20   services for detainees and inmates at the Jail.
21   74.    Defendant CMGC has failed to adequately train its personnel in the PPPs
22   and/or the applicable PPPs or its own policies, practices, and procedures regarding
23   the timely and effective provision of medical care for inmates.
24   75.    Defendant CMGC has failed to adequately monitor or enforce the applicable
25   PPPs and/or its own policies, practices, and procedures for the timely and effective
26   provision of medical care for inmates at the Jail.
27
28                                               18
           Case 2:19-cv-01050-JAM-AC Document 1 Filed 06/09/19 Page 19 of 32


1    76.   Defendant CMGC has failed to adequately supervise its personnel regarding
2    the timely and effective provision of medical care for inmates at the Jail.
3    77.   Plaintiff is aware of other instances of deliberate and callous indifference by
4    Defendant CMGC to the medical needs of inmates, including the legal action filed in
5    the Federal District Court, Eastern District of California, by Christopher Howie on
6    or about December 5, 2018, case no. 2:18-CV-3146, and the legal action filed in the
7    Federal District Court, Eastern District of California, by John David Peterson on or
8    about May 24, 2019, case no. 2:19-CV-0949-JAM-EFB. The deliberate and callous
9    indifference experienced by Plaintiff, Mr. Howie, and Mr. Peterson demonstrates a
10   persistent pattern of wrongful conduct by Defendant CMGC.
11   78.   It was known and/or obvious to Defendant CMGC that the acts and omissions
12   described in paragraphs 73-77 would be likely to cause serious violation of the
13   constitutional rights of inmates to timely and effective medical care.
14   79.   The acts and omissions in paragraphs 73-77 were done under the color of
15   state law and they were the direct and proximate cause of the violation of the
16   constitutional rights of Plaintiff. Plaintiff is informed and believes, and on that
17   basis alleges, that such acts and omissions existed for a substantial period prior to
18   the institution of this action and that these acts and omissions continue until the
19   present time. As a consequence, Defendant CMGC’s acts and omissions in
20   paragraphs 73-77 constitute deliberate indifference to, and a callous disregard for,
21   the constitutional rights of inmates in the Nevada County Jail.
22   80.   As a direct and proximate result of the wrongful acts and omissions of
23   Defendant CMGC as set forth above, Plaintiff has sustained general damages in
24   excess of $2,000,000 (as of the time of filing of this complaint), according to proof,
25   including, but not limited to: (a) the serious physical pain and suffering from
26   unnecessary injuries to her body; (b) the severe emotional and mental distress
27
28                                              19
           Case 2:19-cv-01050-JAM-AC Document 1 Filed 06/09/19 Page 20 of 32


1    caused by the failure to provide timely medical care, including feelings of
2    helplessness, anxiety, humiliation, and the loss of a sense of security, dignity, and
3    pride; (c) the cost of medical treatment; (d) compensation for Plaintiff’s long-term
4    physical disability that is the result of the injuries to Plaintiff’s body from the
5    delayed provision of medical care; (e) the cost of emotional, psychological, and
6    physical therapy; and (f) the loss of future income due to permanent physical
7    disability.
8    81.    The foregoing acts and omissions of Defendant CMGC were committed with
9    unbridled malice that was despicable and done with intentional disregard for
10   Plaintiff Cavender’s physical and mental person. As a result, punitive damages
11   should be awarded against Defendant CMGC.
12   82.    As a direct and proximate result of the foregoing conduct of CMCG, Plaintiff
13   has been forced to file this action under 42 U.S.C. §1983, and is entitled to recover
14   her attorneys fees and costs under 42 U.S.C. §1988.
15
                                SEVENTH CAUSE OF ACTION
16
                   Defendants Nevada County, NCSD, CMGC, and Does 16-20
17
        Conspiracy to Violate Plaintiff’s Constitutional Rights Under 42 U.S.C. §1983
18
     83.    Plaintiff hereby incorporates by reference paragraphs 1 through 33, inclusive,
19
     as though set forth fully herein.
20
     84.    Plaintiff is informed and believes, and thereon alleges, that Defendants
21
     Nevada County, NCSD, CMGC, and Does 16-20 agreed and knowingly and willfully
22
     conspired among themselves to perpetrate the unlawful conduct described in the
23
     Fourth through Sixth causes of action.
24
     85.    As a direct and proximate result of the wrongful acts and omissions of
25
     Defendants Nevada County, NCSD, CMGC and Does 16-20 as set forth above,
26
     Plaintiff has sustained general damages in excess of $2,000,000 (as of the time of
27
28                                              20
           Case 2:19-cv-01050-JAM-AC Document 1 Filed 06/09/19 Page 21 of 32


1    filing of this complaint), according to proof, including, but not limited to: (a) the
2    serious physical pain and suffering from unnecessary injuries to her body; (b) the
3    severe emotional and mental distress caused by the failure to provide timely
4    medical care, including feelings of helplessness, anxiety, humiliation, and the loss of
5    a sense of security, dignity, and pride; (c) the cost of medical treatment; (d)
6    compensation for Plaintiff’s long-term physical disability that is the result of the
7    injuries to Plaintiff’s body from the delayed provision of medical care; (e) the cost of
8    emotional, psychological, and physical therapy; and (f) the loss of future income due
9    to permanent physical disability.
10   86.   The foregoing acts and omissions of Defendants Nevada County, NCSD,
11   CMGC and Does 16-20 were committed with unbridled malice that was despicable
12   and done with intentional disregard for Plaintiff Cavender’s physical and mental
13   person. As a result, punitive damages should be awarded against Defendants
14   CMGC and Does 16-20.
15   87.   As a direct and proximate result of the foregoing conduct of Defendants
16   Nevada County, NCSD, CMGC and Does 16-20, Plaintiff has been forced to file this
17   action under 42 U.S.C. §1983, and is entitled to recover her attorneys fees and costs
18   under 42 U.S.C. §1988.
19
20
21
22
23
24
25
26
27
28                                              21
           Case 2:19-cv-01050-JAM-AC Document 1 Filed 06/09/19 Page 22 of 32


1                                           VI.
                                     STATE LAW CLAIMS
2
                                 EIGHTH CAUSE OF ACTION
3
                           Defendants Stanley, Malloy, and Does 1-5
4
                          Intentional Infliction of Emotional Distress
5
6    88.    Plaintiff hereby incorporates by reference paragraphs 1 through 33,
7    inclusive, as though set forth fully herein.
8    89.    The acts and omissions of Defendants Stanley, Malloy, and Does 1-5 as
9    alleged in paragraphs 22-30 was extreme and outrageous conduct directed at
10   Plaintiff that was calculated to cause Plaintiff severe emotional distress or was
11   done with substantial certainty that Plaintiff would suffer severe emotional injury.
12   90.    As the direct result of the foregoing acts and omissions of Defendants
13   Stanley, Malloy, and Does 1-5, Plaintiff suffered significant emotional and
14   psychological damage.
15   91.    As a direct and proximate result of the foregoing acts and omissions of
16   Defendants Stanley, Malloy, and Does 1-5, Plaintiff has sustained general damages
17   in excess of $2,000,000 (as of the time of filing of this complaint), according to proof,
18   including, but not limited to: (a) the serious physical pain and suffering from
19   unnecessary injuries to her body; (b) the severe emotional and mental distress
20   caused by the failure to provide timely medical care, including feelings of
21   helplessness, anxiety, humiliation, and the loss of a sense of security, dignity, and
22   pride; (c) the cost of medical treatment; (d) compensation for Plaintiff’s long-term
23   physical disability that is the result of the injuries to Plaintiff’s body from the
24   delayed provision of medical care; (e) the cost of emotional, psychological, and
25   physical therapy; and (f) the loss of future income due to permanent physical
26   disability.
27
28                                              22
           Case 2:19-cv-01050-JAM-AC Document 1 Filed 06/09/19 Page 23 of 32


1    92.   The foregoing acts and omissions of Defendants Stanley, Malloy, and Does 1-
2    5 were committed with unbridled malice that was despicable and done with
3    intentional disregard for the emotional and psychological pain, suffering, and
4    trauma it would cause Plaintiff. As a result, punitive damages should be awarded
5    against Defendants Stanley, Malloy, and Does 1-5.
6
                                  NINTH CAUSE OF ACTION
7
                         Defendants Tindall, Tirpack, and Does 11-15
8
                          Intentional Infliction of Emotional Distress
9
     93.    Plaintiff hereby incorporates by reference paragraphs 1 through 33,
10
     inclusive, as though set forth fully herein.
11
     94.   The acts and omissions of Defendants Tindall, Tirpack, and Does 11-15 was
12
     extreme and outrageous conduct directed at Plaintiff that was calculated to cause
13
     Plaintiff severe emotional distress or was done with substantial certainty that
14
     Plaintiff would suffer severe emotional injury.
15
     95.   As the direct result of the foregoing acts and omissions of Defendants Tindall,
16
     Tirpack, and Does 11-15, Plaintiff suffered significant emotional and psychological
17
     damage.
18
     96.   As a direct and proximate result of the foregoing acts and omissions of
19
     Defendants Tindall, Tirpack, and Does 11-15, Plaintiff has sustained general
20
     damages in excess of $2,000,000 (as of the time of filing of this complaint),
21
     according to proof, including, but not limited to: (a) the serious physical pain and
22
     suffering from unnecessary injuries to her body; (b) the severe emotional and
23
     mental distress caused by the failure to provide timely medical care, including
24
     feelings of helplessness, anxiety, humiliation, and the loss of a sense of security,
25
     dignity, and pride; (c) the cost of medical treatment; (d) compensation for Plaintiff’s
26
     long-term physical disability that is the result of the injuries to Plaintiff’s body from
27
28                                              23
            Case 2:19-cv-01050-JAM-AC Document 1 Filed 06/09/19 Page 24 of 32


1    the delayed provision of medical care; (e) the cost of emotional, psychological, and
2    physical therapy; and (f) the loss of future income due to permanent physical
3    disability.
4    97.    The foregoing acts and omissions of Defendants Tindall, Tirpack, and Does
5    11-15 were committed with unbridled malice that was despicable and done with
6    intentional disregard for the emotional and psychological pain, suffering, and
7    trauma it would cause Plaintiff. As a result, punitive damages should be awarded
8    against Defendants Tindall, Tirpack, and Does 11-15.
9
10                                TENTH CAUSE OF ACTION
11                      Defendants Stanley, Malloy, and Does 1 through 5
12                                          Negligence
13   98.       Plaintiff hereby incorporates by reference paragraphs 1 through 33,
14   inclusive, as though set forth fully herein.
15   99.    Defendants Stanley, Malloy, and Does 1-5 were correctional officers
16   responsible for the booking, processing, housing, and medical services for detainees
17   and inmates at the Jail. As a consequence, these Defendants had a duty to exercise
18   their authority and dominion over Plaintiff in a reasonable manner.
19   100.   Defendants Stanley, Malloy, and Does 1-5 breached the foregoing duty by the
20   acts and omissions described in paragraphs 23-30.
21   101.   As the direct result of the foregoing breach by Defendants Stanley, Malloy,
22   and Does 1-5 of their duty to Plaintiff, Plaintiff suffered serious physical and mental
23   injury.
24   102.   As a direct and proximate result of the foregoing acts and omission of
25   Defendants Stanley, Malloy, and Does 1-5, Plaintiff has sustained general damages
26   in excess of $2,000,000 (as of the time of filing of this complaint), according to proof,
27
28                                              24
            Case 2:19-cv-01050-JAM-AC Document 1 Filed 06/09/19 Page 25 of 32


1    including, but not limited to: (a) the serious physical pain and suffering from
2    unnecessary injuries to her body; (b) the severe emotional and mental distress
3    caused by the failure to provide timely medical care, including feelings of
4    helplessness, anxiety, humiliation, and the loss of a sense of security, dignity, and
5    pride; (c) the cost of medical treatment; (d) compensation for Plaintiff’s long-term
6    physical disability that is the result of the injuries to Plaintiff’s body from the
7    delayed provision of medical care; (e) the cost of emotional, psychological, and
8    physical therapy; and (f) the loss of future income due to permanent physical
9    disability.
10   103.   The foregoing acts and omissions of Defendants Stanley, Malloy, and Does 1-
11   5 were committed with a reckless and callous disregard for the emotional and
12   psychological pain, suffering, and trauma it would cause Plaintiff that was
13   despicable. As a result, punitive damages should be awarded against Defendants
14   Stanley, Malloy, and Does 1-5.
15
16                             ELEVENTH CAUSE OF ACTION
17                         Defendants Stanley, Malloy, and Does 1-5
18                    Interference With Plaintiff's Constitutional Rights
                              Under California Civil Code §52.1
19
     104.    Plaintiff hereby incorporates by reference paragraphs 1 through 33,
20
     inclusive, as though set forth fully herein.
21
     105.   Defendants Stanley, Malloy, and Does 1-5 committed acts and omissions that
22
     constituted threats, intimidation, and coercion directed at Plaintiff in violation of :
23
     (a) Plaintiff's substantive due process right to be free of punishment prior to
24
     adjudication of the charges for which Plaintiff was to appear under the US
25
     Constitution; (c) Plaintiff’s rights under Article 1, Section 7 & 17 of the California
26
     Constitution; and (d) Plaintiff’s right to timely and effective medical care.
27
28                                              25
            Case 2:19-cv-01050-JAM-AC Document 1 Filed 06/09/19 Page 26 of 32


1    106.   As a direct and proximate result of the foregoing acts and omission of
2    Defendants Stanley, Malloy, and Does 1-5, Plaintiff has sustained general damages
3    in excess of $2,000,000 (as of the time of filing of this complaint), according to proof,
4    including, but not limited to: (a) the serious physical pain and suffering from
5    unnecessary injuries to her body; (b) the severe emotional and mental distress
6    caused by the failure to provide timely medical care, including feelings of
7    helplessness, anxiety, humiliation, and the loss of a sense of security, dignity, and
8    pride; (c) the cost of medical treatment; (d) compensation for Plaintiff’s long-term
9    physical disability that is the result of the injuries to Plaintiff’s body from the
10   delayed provision of medical care; (e) the cost of emotional, psychological, and
11   physical therapy; and (f) the loss of future income due to permanent physical
12   disability.
13   107.   Pursuant to California Civil Code §52.1(c) and §52(a), Plaintiff is entitled to
14   treble the amount of consequential damages that are proven.
15   108.   As the direct and proximate result of the foregoing conduct of Defendants
16   Stanley, Malloy, and Does 1-5, Plaintiff is entitled to recover her costs and
17   attorneys fees under Civil Code § 52.1(i).
18
19                              TWELFTH CAUSE OF ACTION
20                         Defendants Stanley, Malloy, and Does 1-5
21                     Failure to Provide Medical Care Under GC §845.6
22   109.    Plaintiff hereby incorporates by reference paragraphs 1 through 33,
23   inclusive, as though set forth fully herein.
24   110.   Defendants Stanley, Malloy, and Does 1-5 were public employees that had
25   responsibility to provide medical care to inmates under Government Code §845.6.
26   111.   Defendants Stanley, Malloy, and Does 1-5 failed to take reasonable action to
27
28                                                26
            Case 2:19-cv-01050-JAM-AC Document 1 Filed 06/09/19 Page 27 of 32


1    provide Plaintiff with medical care. As the direct result of this failure, Plaintiff
2    suffered serious physical and mental injury.
3    112.   As a direct and proximate result of the foregoing acts and omissions of
4    Defendants Stanley, Malloy, and Does 1-5, Plaintiff has sustained general damages
5    in excess of $2,000,000 (as of the time of filing of this complaint), according to proof,
6    including, but not limited to: (a) the serious physical pain and suffering from
7    unnecessary injuries to her body; (b) the severe emotional and mental distress
8    caused by the failure to provide timely medical care, including feelings of
9    helplessness, anxiety, humiliation, and the loss of a sense of security, dignity, and
10   pride; (c) the cost of medical treatment; (d) compensation for Plaintiff’s long-term
11   physical disability that is the result of the injuries to Plaintiff’s body from the
12   delayed provision of medical care; (e) the cost of emotional, psychological, and
13   physical therapy; and (f) the loss of future income due to permanent physical
14   disability.
15
                              THIRTEENTH CAUSE OF ACTION
16
                           Defendants Royal, Stanley, and Does 6-10
17
                                      Negligent Supervision
18
     113.    Plaintiff hereby incorporates by reference paragraphs 1 through 33,
19
     inclusive, as though set forth fully herein.
20
     114.   Defendants Royal, Stanley, and Does 6-10 were supervisors for the Jail and
21
     they were responsible, directly or indirectly, in whole or in part, for the supervision
22
     of Defendants Malloy, and Does 1-5. As a consequence, Defendants Royal, Stanley,
23
     and Does 6-10 had a duty to supervise Defendants Malloy and Does 1-5 in a
24
     reasonable manner, including in a manner that would have prevented the failure to
25
     provide emergency medical services to Plaintiff, a detainee or inmate at the Jail.
26
     115.   Defendants Royal, Stanley, and Does 6-10 breached the foregoing duty by
27
28                                              27
            Case 2:19-cv-01050-JAM-AC Document 1 Filed 06/09/19 Page 28 of 32


1    failing to supervise Defendants Malloy, and Does 1-5 in a reasonable manner.
2    116.   As a direct and proximate result of the foregoing acts and omissions of
3    Defendants Royal, Stanley, and Does 6-10 as set forth above, Plaintiff has sustained
4    general damages in excess of $2,000,000 (as of the time of filing of this complaint),
5    according to proof, including, but not limited to: (a) the serious physical pain and
6    suffering from unnecessary injuries to her body; (b) the severe emotional and
7    mental distress caused by the failure to provide timely medical care, including
8    feelings of helplessness, anxiety, humiliation, and the loss of a sense of security,
9    dignity, and pride; (c) the cost of medical treatment; (d) compensation for Plaintiff’s
10   long-term physical disability that is the result of the injuries to Plaintiff’s body from
11   the delayed provision of medical care; (e) the cost of emotional, psychological, and
12   physical therapy; and (f) the loss of future income due to permanent physical
13   disability.
14   117.   The foregoing acts and omissions of Defendants Royal, Stanley, and Does 6-
15   10 were committed with a wanton and callous disregard that was despicable and
16   done with full knowledge of the physical and mental pain and suffering to Plaintiff.
17   Accordingly, punitive damages should be awarded against Defendants Royal,
18   Stanley, and Does 6-10.
19
20
21
22
23
24
25
26
27
28                                              28
            Case 2:19-cv-01050-JAM-AC Document 1 Filed 06/09/19 Page 29 of 32


1                            FOURTEENTH CAUSE OF ACTION
2                                  Defendant Nevada County
3                       Respondeat Superior Liability Under California
                          Government Code §815.2(a) And/Or 815.6
4
     118.    Plaintiff hereby incorporates by reference paragraphs 1 through 33,
5
     inclusive, as though set forth fully herein.
6
     119.   Defendant Nevada County, which operates the NCSD and is the employer of
7
     Defendants Royal, Stanley, Malloy, and Does 1-10, has full authority to train,
8
     supervise, and direct the actions of each of these defendants. Defendants Royal,
9
     Stanley, Malloy, and Does 1-10 in their official capacities and in the performance of
10
     their duties engaged in the acts and omissions alleged in paragraphs 23-30.
11
     120.   Under California Government Code §815.2(a), Nevada County is liable for
12
     any injury that is proximately caused by the act or omission of its personnel within
13
     the scope of their duties, including all of the acts and omissions alleged in
14
     paragraphs 23-30.
15
     121.   As a direct and proximate result of the wrongful acts and omissions of
16
     omissions of Defendants Royal, Stanley, Malloy, and Does 1-10, for which
17
     Defendant Nevada County is liable under the doctrine of respondeat superior and/or
18
     California Government Code §815.6, Plaintiff has sustained general damages in
19
     excess of $2,000,000 (as of the time of filing of this complaint), according to proof,
20
     including, but not limited to: (a) the serious physical pain and suffering from
21
     unnecessary injuries to her body; (b) the severe emotional and mental distress
22
     caused by the failure to provide timely medical care, including feelings of
23
     helplessness, anxiety, humiliation, and the loss of a sense of security, dignity, and
24
     pride; (c) the cost of medical treatment; (d) compensation for Plaintiff’s long-term
25
     physical disability that is the result of the injuries to Plaintiff’s body from the
26
     delayed provision of medical care; (e) the cost of emotional, psychological, and
27
28                                              29
            Case 2:19-cv-01050-JAM-AC Document 1 Filed 06/09/19 Page 30 of 32


1    physical therapy; and (f) the loss of future income due to permanent physical
2    disability.
3                               FIFTEENTH CAUSE OF ACTION
4                     Defendant CMGC, Tindall, Tirpack, and Does 11-20
5                                        Medical Malpractice
6    122.   Plaintiff hereby incorporates by reference paragraphs 1 through 33, inclusive,
7    as though set forth fully herein.
8    123.   Defendants CMGC, Tindall, Tirpack, and Does 11-20 were responsible for
9    providing medical care for inmates at the Jail that met professional medical
10   practices and standards.
11   124.   Defendants CMGC, Tindall, Tirpack, and Does 11-20 failed to comply with
12   professional medical practices and standards in the treatment of Plaintiff’s medical
13   condition by, inter alia, failing to: (a) diagnose Plaintiff’s stroke and other medical
14   conditions; (b) send Plaintiff for emergency care or otherwise provide emergency
15   medical treatment for Plaintiff’s stroke and other medical conditions; (c) provide
16   Plaintiff with reasonable medical transport and housing while she was in custody at
17   the Jail.
18   125.   As a direct and proximate cause of this negligence and failure to meet
19   applicable professional standards of care, Plaintiff suffered general damages in
20   excess of $2,000,000 (as of the time of filing of this complaint), according to proof,
21   including, but not limited to: (a) the serious physical pain and suffering from
22   unnecessary and permanent injury to her body; (b) the severe emotional and mental
23   distress caused by the failure to provide timely medical care, including feelings of
24   helplessness, anxiety, humiliation, and the loss of a sense of security, dignity, and
25   pride; (c) the cost of medical treatment; (d) compensation for Plaintiff’s long-term
26   physical disability that is the result of the injuries to Plaintiff’s body from the
27
28                                               30
            Case 2:19-cv-01050-JAM-AC Document 1 Filed 06/09/19 Page 31 of 32


1    delayed provision of medical care; (e) the cost of emotional, psychological, and
2    physical therapy; and (f) the loss of future income due to permanent physical
3    disability.
4    126.   The foregoing acts and omissions of Defendants CMGC, Tindall, Tirpack, and
5    Does 11-20 were committed with callous and wanton disregard that was despicable
6    and done with full knowledge of the physical and mental pain and suffering to
7    Plaintiff. As a result, punitive damages should be awarded against Defendants
8    CMGC, Tindall, Tirpack, and Does 11-20.
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                             31
          Case 2:19-cv-01050-JAM-AC Document 1 Filed 06/09/19 Page 32 of 32


1
2                                          PRAYER
3          Wherefore, Plaintiff prays for judgment against Defendants as follows:
4    1.    For general, consequential, and special damages in the sum set forth in each
5          count according to proof;
6    2.    For punitive damages in a sum according to proof in Counts 1-3, 5-10, 13, and
7          15;
8    3.    For reasonable attorney's fees and costs pursuant to 42 U.S.C. §1988 in
9          Counts 1-7;
10   4.    For reasonable attorney's fees and costs pursuant to California Civil Code
11         §52.1(i) in Count 11;
12   5.    For treble damages (3x consequential) pursuant to California Civil Code
13         §52.1(c) and §52(a) in Count 11;
14   6.    For cost of suit herein incurred for all counts; and
15   7.    For such other and further relief as the Court deems just and proper.
16
17
18   Dated: June 9, 2019                            Respectfully,
19
20
                                                    By: /s/_Patrick H. Dwyer
21                                                  Patrick H. Dwyer, SBN 137743
                                                    P.O. Box 1705; 17318 Piper Lane
22                                                  Penn Valley, CA 95946
                                                    Tel: (530) 432-5407
23                                                  Fax: (530) 432-9122
                                                    pdwyer@pdwyerlaw.com
24
25
26
27
28                                             32
